Citation Nr: 0427706	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  04-06 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for anxiety, to include 
whether service connection for an undiagnosed illness is 
warranted under the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.

2.  Entitlement to service connection for memory loss and 
loss of concentration, to include whether service connection 
for an undiagnosed illness is warranted under the provisions 
of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from October 1980 to December 
1993.  He served in the Southwest Asia Area of Operations 
during the Gulf War from January 1991 to May 1991.

This appeal arises from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In this decision, the RO denied 
entitlement to service connection for anxiety, memory loss, 
and loss of concentration.  Service connection was denied 
under both the direct service connection provisions of 
38 U.S.C.A. § 1110, 1131 and 38 C.F.R. § 3.303; and 
presumptive service connection for an undiagnosed illness 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.

In the rating decision of May 2003, the RO also denied direct 
and presumptive service connection for weakness, joint pain, 
and loss of coordination.  The veteran initially appealed 
these issues in a Notice of Disagreement (NOD) received in 
late May 2003.  However, in the substantive appeal (VA Form 
9) received in February 2004, the veteran indicated that the 
only issues he wished to appeal to the Board of Veterans' 
Appeals (Board) were the issues noted in the preceding 
paragraph.  At his Board hearing in April 2004, the veteran 
confirmed the issues that he appealed to the Board.  
Therefore, the Board concludes that the issues of service 
connection for weakness, joint pain, and loss of coordination 
are not in appellate status.

A hearing was held in April 2004 via videoconference before a 
Veterans Law Judge (VLJ) from the Board.  This VLJ will make 
the final determination in this case.  See 38 U.S.C.A. 
§§ 7102(a), 7101(c) (West 2002).

The issues of direct and presumptive service connection for 
memory loss and loss of concentration are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Sufficient evidence for an equitable determination on the 
issue decided below has been obtained.

2.  The competent and most probative evidence establishes 
that the veteran's signs and symptoms of anxiety are 
attributable to diagnosed illnesses.

3.  The preponderance of the evidence is against the finding 
of a causal relationship between the veteran's military 
service and his current anxiety disorder.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to direct service connection 
for a diagnosed anxiety disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2003).

2.  The veteran is not entitled to presumptive service 
connection for an undiagnosed illness characterized by 
anxiety.  38 U.S.C.A. §§ 1117, 1118, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied this duty by means of letters to the veteran 
issued in May and November 2002.  By means of these letters, 
the veteran was told of the requirements to establish 
entitlement to direct service connection for an anxiety 
disorder and presumptive service connection for symptoms of 
anxiety due to an undiagnosed illness.  He was also advised 
of his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim to the 
RO.  The content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  This notification was provided prior to the 
initial unfavorable decision issued by the RO in May 2003.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The veteran was afforded a VA compensation 
examination in February 2003.  This examination provided a 
detailed medical history, findings on examination, and 
appropriate diagnosis/etiology opinions.  The examiner 
clearly indicated that he had reviewed the medical evidence 
in the claims file in rendering the diagnosis and opinions.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  The veteran identified treatment 
records in the possession of VA and private sources.  These 
records were obtained and associated with the claims file.  
Thus, the Board concludes that all pertinent evidence 
regarding the claim on appeal have been obtained and 
incorporated into the claims file.

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As there is no 
outstanding medical evidence regarding the issues decided 
below, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decisions.  In this regard, 
while perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim regarding 
his anxiety.  38 U.S.C.A. 5103A.  In addition, as the 
appellant has been provided with the opportunity to present 
evidence and arguments on his behalf and availed himself of 
those opportunities, appellate review is appropriate at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Entitlement to Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303 are applicable where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which under case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Service connection for a chronic, undiagnosed illness may be 
granted to a veteran who served in Southwest Asia during the 
Gulf War who exhibits objective indications of chronic 
disability which result from an illness or combination of 
illnesses manifested by one or more signs or symptoms to 
include neuropsychological signs and symptoms.  This chronic 
disability must have become manifest either during active 
service in the Southwest Asia Theater of Operations during 
the Gulf War, or to a degree of 10 percent or more not later 
than December 2006, and by history, physical examination, and 
laboratory tests it cannot be attributed to any known 
clinical diagnosis.  Such a chronic, undiagnosed illness will 
then be service connected unless there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active service in the Southwest Asia Theater of Operations 
during the Gulf War; or there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from service in the Southwest Asia Theater of 
Operations during the Gulf War and the onset of the illness; 
or there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. 
§ 3.317.

In his written contentions to VA and at his Board hearing in 
April 2004, the veteran has asserted that his current anxiety 
problems are related to his military service in the Gulf War.  
He has claimed that during the Gulf War he was exposed to 
environmental hazards to include taking an anthrax vaccine 
and Pyridostigmide Bromide, under going exposure to 
nerve/chemical agents when an enemy ammunition bunker was 
exploded near him, and smoke from burning oil wells.  The 
veteran testified that his anxiety symptoms began during his 
military service, but he did not seek treatment for them as 
he did not understand what was happening to him.  He claimed 
that his military separation examination was not thorough and 
did not include diagnostic testing that would reveal the 
existence of the disabilities incurred during the Gulf War.  
The veteran first sought treatment for his anxiety in 
December 1994 when he learned of the existence of Gulf War 
Syndrome and contacted a Department of Defense (DOD) hotline 
to seek treatment.  Since that contact, he reported receiving 
VA treatment for his anxiety.  He claimed that his treating 
healthcare givers did not know what was the cause of his 
anxiety.  

In support of his claims, the veteran has submitted 
photocopies of news articles discussing illnesses in veterans 
that served in the Gulf War.  These articles indicated that 
medical research had suggested that exposure to 
nerve/chemical agents could cause brain damage and loss of 
impulse control concerning emotions.

The veteran was given a comprehensive medical examination by 
the military in July 1980 in preparation for his entrance 
into active service.  He denied any prior medical history of 
psychiatric complaints to include nervous trouble and 
excessive worry.  On examination, his psychiatric evaluation 
was normal.  

The service medical records do not report any complaints of 
diagnoses for any type of psychiatric disorder.  In July 
1991, the veteran completed a Southwest Asia 
Demobilization/Redeployment Medical Evaluation.  He denied 
having any nightmares, trouble sleeping, or recurring 
thoughts of battle.  He also indicated that he did not have 
any reason to believe that he or his unit was exposed to 
chemical or germ warfare.  The only disease or injury he 
reported from his Gulf War deployment was back pain.  A 
medical officer screening of March 1992 noted that the 
veteran did not have any recurrent problems or idiosyncratic 
responses.  The veteran completed a Report of Medical History 
form in October 1992.  He denied any prior history of 
psychiatric problems to include nervous trouble and excessive 
worry.  The examination report dated at that time does not 
indicate that the veteran was given a psychiatric evaluation.

The veteran was given a separation examination in November 
1993.  He again denied any prior medical history of 
psychiatric problems to include nervous trouble and excessive 
worry.  The examination report indicated that his psychiatric 
evaluation had been normal.  

A DOD letter of early December 1994 acknowledged the 
veteran's contact on the agency's "Persian Gulf Veteran's 
Hotline."  He was referred to a VA medical facility in order 
to set up an appointment for medical evaluation.  

Beginning in 1996, the veteran was seen at his local VA 
Medical Center (VAMC) for his complaints of memory loss and 
cognitive problems.  An outpatient record of June 2001 noted 
an assessment for anxiety reaction.  In mid-June 2001, the 
veteran indicated that he would become very anxious and 
complained that he felt like he was going to have a heart 
attack.  The assessment was anxiety disorder.  A psychiatric 
outpatient record of August 2001 noted that the veteran 
recently had an anxiety attack at work.  He had been 
prescribed Xanax for his anxiety, which the veteran felt was 
helpful but had not completely alleviated his symptoms.  He 
was prescribed Diazepam.  The diagnosis was anxiety.  An 
outpatient record of April 2002 noted an assessment for 
anxiety/panic attack.  

Private outpatient records dated in the early 2000s primarily 
noted treatment of the veteran's physical complaints.  In 
April 2001, the veteran reported that he had run out of his 
Xanax prescription the previous day and now felt lightheaded 
and dizzy.  The assessment was anxiety. 

Private hospital records dated in March 2001 noted that the 
veteran was seen in an emergency room for palpitations, neck 
pain, headaches, lightheadedness, dizziness, and mild nausea.  
The diagnoses were acute cervical pain and acute cephalgia.  
A private discharge summary for a period of hospitalization 
in April 2001 noted that the veteran was admitted with 
complaints of chest discomfort, dizziness, palpitations, and 
syncope.  Physical examination on admission noted that the 
veteran was slightly anxious.  The initial impression was 
possible anxiety disorder/panic disorder.  The final 
diagnosis was syncopal episode with chest pain.  

The veteran was given a Gulf War Registry examination in 
April and May 2002.  His complaints included anxiety and 
depression.  He reported that he took Alprazolam periodically 
for his anxiety.  The veteran usually would take this 
medication when he felt he was going to experience an 
"episode."  In the past 30 days, he had taken his 
medication on 10 occasions.  The assessment included 
questionable anxiety symptoms.  

A VA psychiatric outpatient record of May 2002 noted the 
veteran's complaints of anxiety attacks and then he would 
fall asleep.  He felt that he was anxious because he was 
sprayed with "something" during the Gulf War.  The veteran 
reported that he was in danger of losing his job because of 
his symptoms.  The examiner noted that he was changing the 
veteran's medication from Xanax to Valium due to the high 
risk of misuse and addiction with the former medication.  The 
diagnosis was anxiety "by [the veteran's] description."  

A VA outpatient record of July 2002 noted the veteran's 
complaints of anxiety and other symptoms that he claimed were 
related to "Gulf War Syndrome."  The assessments included 
anxiety and "Gulf War Syndrome."  The Gulf War Syndrome's 
etiology was reported to be unclear.  A psychiatric 
outpatient record of July 2002 noted that the veteran now 
took his Valium when he got off work.  He reported that he 
had not had an anxious episode in some time.  The diagnosis 
was anxiety.  Outpatient examination in September 2002 noted 
assessments to include anxiety.  

The veteran was afforded a comprehensive VA psychiatric 
examination in February 2003.  He complained of anxiety, 
memory loss, and loss of concentration.  The veteran noted 
that he currently took Valium to treat his anxiety.  He felt 
that this treatment had been very helpful in alleviating his 
anxiety symptoms.  The veteran worried that his symptoms, to 
include anxiety, would adversely affect his job, but 
acknowledged that he had never lost a job due to these 
symptoms.  The veteran indicated that it was difficult to 
quantify his symptoms as they varied in duration, severity, 
and frequency.  He reported that his symptoms only 
intermittently occurred.  During an anxiety attack, he had a 
rapid heart rate, sweats, and feared he was going to die.  
These episodes appeared and resolved rapidly.  Based on the 
evidence of record, the examiner found that it was impossible 
to definitively determine whether these episodes were actual 
panic attacks.  The diagnoses included anxiety disorder.  The 
examiner commented:

...[the veteran] does have an Anxiety 
Disorder which is currently being 
treated [by a VA physician].  There is 
no evidence of Major Depression or 
Pyschosis...[The veteran] denies symptoms 
of [post-traumatic stress disorder].

The veteran was also given a VA general medical examination 
in February 2003.  The assessments included anxiety symptoms.  

The veteran has contended that his symptoms of anxiety are 
the result of an undiagnosed illness arising from his 
military service in the Gulf War.  In the alternative, he has 
contended that a diagnosed anxiety disorder was incurred 
during his military service.  As a layperson, the veteran is 
competent to provide evidence on injuries and symptomatology.  
However, he is not competent to provide evidence on diagnosis 
and etiology of a disease, or whether his signs and symptoms 
arise from an undiagnosed illness.  The later opinion can 
only be provided by competent healthcare professionals.  See 
Espiritu, supra.  

A preponderance of the medical evidence has indicated a 
diagnosed illness explains the etiology of the veteran's 
anxiousness and/or anxiety.  Both the preponderance of the 
outpatient assessments and the comprehensive VA psychiatric 
examination of February 2003 assessed or diagnosed an anxiety 
disorder.  The opinion of February 2003 was based on a 
thorough review of the medical history in the claims file, 
which included outpatient records noting questionable 
diagnoses or findings of unknown etiology.  As the February 
2003 opinion is based on a complete medical history, the 
Board finds this opinion to be of the most probative value.  

The veteran has submitted news articles suggesting a link 
between brain damage and exposure to certain vaccines and 
chemical/nerve agents.  The news articles noted that these 
findings were not conclusive, but suggested that such a link 
exists.  Regardless, these articles have no direct connection 
to the veteran and his specific circumstances or medical 
history.  Therefore, these articles carry little probative 
weight when compared to medical opinions based on a direct 
examination of the veteran and a review of his personal 
medical history.  See Sacks v. West, 11 Vet. App. 314 (1998) 
(The appellant attempted to link his in-service 
symptomatology with a current disorder through a medical 
article.  The Court noted that it could be tempting to 
extrapolate from the article an inference of possible causal 
relationship between the in-service symptoms and the 
veteran's current disorder.  Nevertheless, such extrapolation 
would constitute nothing more than an unsubstantiated medical 
opinion rather than a conclusion based on the medical 
evidence of record); see also Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (VA adjudicators cannot base their 
decisions on their own unsubstantiated medical opinions).

VA outpatient and Gulf War Registry examination assessments 
in April and May 2002 noted "questionable anxiety symptoms" 
and "anxiety by [the veteran's] description."  Such 
assessments do not appear to be opinions that an undiagnosed 
illness exists, but instead, the examiners appear to be 
questioning whether the symptoms of anxiety exist.  That is, 
they questioned whether any type of anxiety illness existed 
whether or not it was diagnosed or undiagnosed.  In addition, 
the psychiatric examiner of February 2003 noted that it was 
questionable whether the veteran had panic attacks based on 
his description of his episodes of symptomatology.  This 
comment does not raise the possibility of an undiagnosed 
illness as the examiner resolved this doubt with a diagnosis 
of anxiety disorder.  That is, he clearly attributed these 
episodes to the anxiety disorder instead of a panic 
attack/disorder.

Based on the above analysis, the Board finds that the 
preponderance of the medical evidence is against a finding 
that the symptoms of anxiety are due to an undiagnosed 
illness.  The Board also finds that direct service connection 
is not warranted for the diagnosed anxiety disorder.

There is no lay or medical evidence that the veteran had a 
pre-existing psychiatric disability at the time he entered 
active military service in 1980.  As previously noted, the 
service medical records do not report any complaints, 
treatment, or diagnoses for an anxiety disorder or any other 
psychiatric disability.  While the veteran has claimed that 
his symptoms of anxiety began during his military service in 
the Gulf War, the contemporaneous evidence does not support 
this lay assertion.  On four occasions subsequent to his 
return from the Gulf War, the veteran was given the 
opportunity to inform the military authorities that he 
suffered with psychiatric symptoms to include anxiety.  In 
July 1991, March 1992, October 1992, and November 1993; the 
veteran repeatedly failed to note any psychiatric problems.  
His psychiatric evaluation on his separation examination 
indicated that the veteran was normal.  The veteran has 
alleged that this examination was inadequate, however, he has 
only offered his bald allegations regarding this subject and 
is not a competent healthcare provider who could render such 
a determination.  See Clemmons v. West, 206 F.3d 1401 (Fed. 
Cir. 2000) (The presumption of administrative regularity 
states government officials are presumed to carry out their 
duties in good faith and proof to the contrary must be almost 
irrefragable to overcome that presumption.)

Other than the veteran's own contentions, there is no lay 
evidence that his anxiety existed at the time of his 
separation from the military.  In fact, the first report of 
symptoms of anxiety was not noted until VA outpatient 
treatment in 2001.  The veteran has argued that the DOD 
letter of December 1994 should be viewed as evidence that his 
anxiety symptoms existed soon after his separation from 
military service.  However, the VA treatment records from the 
mid-1990s only reported complaints of cognitive problems such 
as memory lapses and problems with concentration.  The 
medical records dated prior to 2001 do not report any 
complaints or diagnoses for anxiety.  

Based on this lay and medical evidence, the Board finds that 
the veteran's lay evidence that his anxiety symptoms began 
during his military service are not credible.  The 
preponderance of his contemporaneous affirmations and the 
findings in the medical evidence indicate that his anxiety 
symptoms did not begin until 2001, many years after his 
separation from active military service.  Therefore, direct 
service connection for an anxiety disorder is not warranted.

It is the Board's determination that the most probative 
medical evidence does not support the award of direct service 
connection for an anxiety disorder or presumptive service 
connection for an undiagnosed illness characterized by 
anxiety.  The preponderance of the evidence supports 
conclusions that his anxiety disorder was not incurred during 
his active military service and that these symptoms have been 
attributed to a diagnosed disorder.  The Board finds that the 
examination reports prepared by competent professionals, 
skilled in the evaluation of disabilities, are more probative 
of the diagnosis and etiology of his anxiety symptoms than 
the appellant's statements.  To the extent that the appellant 
described the causation of his related symptomatology, his 
lay evidence is not credible.  To this extent, the 
preponderance of the evidence is against the claims for 
service connection and the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to direct service connection for a diagnosed 
anxiety disorder is denied.

Entitlement to presumptive service connection for an 
undiagnosed illness characterized by anxiety is denied.  


REMAND

The veteran has claimed that his symptoms of memory loss and 
loss of concentration began during his military service in 
the Gulf War.  He has alleged exposure to environmental 
hazards to include anthrax vaccine, pyridostigmide bromide, 
chemical/nerve gas, and smoke from burning oil wells.  His 
service medical records report no complaints or findings of 
memory loss or loss of concentration.

A VA outpatient record of December 1995 noted an impression 
of memory deficit of unknown origin.  Neuropsychological 
testing administered in April 1996 noted findings consistent 
with "subtle memory weaknesses."  The diagnosis was 
cognitive weakness of unknown origin.  The available magnetic 
resonance images (MRI) and computerized tomography (CT) scans 
of the brain have been negative.

On a VA psychiatric examination of February 2003, the 
examiner commented that based on his own examination and a 
review of the June 1996 neuropsychological testing "it is 
difficult to come to a conclusion about the veteran's memory 
problems based on our current data."  A VA general medical 
examiner of February 2003 attributed the veteran's memory 
lapse and problems with concentration to his diagnosed 
anxiety disorder.  The veteran was given his first 
electroencephalogram (EEG) in June 2003.  The impression was 
abnormal EEG showing occasional moderate left temporal 
slowing compatible with underlying structural pathology.

The Board finds that the medical evidence is currently 
inconsistent regarding the etiology of the veteran's current 
symptoms of memory loss and problems with his concentration.  
As lay adjudicators, the Board is prohibited from making its 
own unsubstantiated medical opinions.  See Colvin, supra.  
Therefore, these issues must be remanded in order to obtain 
the appropriate medical opinion based on a review of the 
veteran's medical history.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2003).  

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  The VBA AMC should conduct a review 
of the claims file and ensure that no 
other notification or development action 
is required by the VCAA.  If further 
action is required, undertake it before 
further adjudication of the claims.  

2.  The VBA AMC should contact the VA 
Medical Center in Long Beach, California, 
and request copies of all inpatient and 
outpatient treatment dated from May 2002 
to the present time.  All evidence or 
responses received should be incorporated 
into the veteran's claim file.

3.  After the above development has been 
completed, the VBA AMC should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a neuropsychiatric examination 
to determine the etiology of his memory 
loss and problems with concentration.  
The claims folder must be sent to the 
examiner for review.  Based on the 
examination and a complete review of the 
medical history in the claims file, the 
examiner should provide answers to the 
following questions:

a.  Does the veteran currently 
suffer from a diagnosable disease(s) 
or disability(ies) associated with 
his symptoms of memory loss and 
problems with concentration?  If so, 
please provide all appropriate 
diagnoses.
b.  If a diagnosable disease or 
disability exists, is it at least as 
likely as not that it had its onset 
during active service or is related 
to any in-service disease or injury?  
c.  If a diagnosable disease or 
disability cannot be provided for 
any of the symptomatology, is it at 
least as likely as not that this 
symptomatology is the result of an 
undiagnosed illness related to his 
service in the Gulf War?

A complete rationale must be given for 
any opinion expressed and the foundation 
for all conclusions should be clearly set 
forth.  The report of this examination 
should be associated with the veteran's 
claims folder.

4.  Thereafter, readjudicate the 
veteran's claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If any 
decision with respect to these claims 
remains adverse to the veteran, he and 
his representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations pertinent 
to the issue currently on appeal.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



